Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
In view of the Appeal Brief filed on 9/25/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

                                                                                                                                                                                                        Response to Amendment

The following Office action in response to communications received January 21, 2020. Claims 1, 10-11, 20-25 and 27 have been amended. Therefore, claims 1-11 and 19-27 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated October 22, 2019.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. Pub. No. US 2012/0143029 in view of Hanson et al. Pub. No.: US 20090012387 A1.

As per Claim 1, Silverstein et al. teaches a medical system comprising:
--at least one processor (see Silverstein et al. paragraph 126; processor 22) programmed to:
--receive patient-specific data of a patient, the patient-specific data including at least one of: 1) image and/or map data; and 2) physiological data (see Silverstein et al. paragraph 100; ECG signal);
--visually display at least some of the patient-specific data to a user of the medical system on a monitor(see Silverstein et al. paragraphs 111-112 and Figure 4 image 90 & 92);
-- modulate a signal to convey data to the user using a sense other than sight (see Silverstein et al. paragraphs 112 and 271; In addition to the visual display 30, aural information, such as beeps, tones, etc., can also be employed by the system 10 to assist the clinician during catheter placement).
Silverstein et al. teaches in one embodiment, the rigid medical device tracking system can be used with imaging technologies that produce surgical maps and measurements, but fails to explicitly teach the signal being modulated based on at least: 
--a first parameter extracted from patient-specific data.
Hanson et al. teaches modulated RF signals emitted within the RF enclosure are recorded by the MR apparatus and can subsequently be extracted from the MR images or spectra (see Hanson et al. paragraphs 72, 131 [e.g. parameters], 136 and 188).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hanson et al. within the systems/methods as taught by reference Silverstein et al. with the motivation of differentiating non-MR data signals from the MR data signals and thereby allowing restoration of non-MR data even though the signals have been handled together by the MR apparatus (see Hanson et al. paragraph 39).


--a haptic device for conveying the data haptically; and an aural device conveying the data aurally (see Silverstein et al. paragraphs 112 and 271; In addition to the visual display 30, aural information, such as beeps, tones, etc., can also be employed by the system 10 to assist the clinician during catheter placement).

As per Claim 4, Silverstein et al. and Hanson et al. further teach the medical system according to claim 3, wherein the normative patient data includes one or more of a template model, an expected value for the parameter, and a normative data set (see Silverstein et al. paragraph 126; processor 22).

As per Claim 5, Silverstein et al. and Hanson et al. further teach the medical system according to claims 1-4, wherein the at least one processor is further programmed to: 
--display an image and/or map of the patient-specific data; wherein the first extracted parameter corresponds to a selected region of the displayed image and/or map (see Silverstein et al. paragraphs 111-112 and Figure 4 image 90 & 92).

As per Claim 6, Silverstein et al. and Hanson et al. further teach the medical system according to claim 1, wherein the first extracted parameter describes a relationship between multiple visual data points of the image and/or map data (see Silverstein et al. paragraphs 111-112 and Figure 4 image 90 & 92).

As per Claim 19, Silverstein et al. and Hanson et al. further teach the medical system according to claim l, wherein the at least one processor is further programmed to:
--display a selected slice of an image and/or map of the patient-specific data; and modulate the signal in accordance with change in position from a previously selected slice to a currently selected slice (see Silverstein et al. paragraph 279; In one embodiment, the rigid medical device tracking system can be used with imaging technologies that produce surgical maps and measurements.  In such cases, the 

As per Claim 20, Silverstein et al. and Hanson et al. further teach the medical system according to claim 19, wherein the at least one processor is further programmed to: 
--determine a position of the device within the patient; and modulate the signal in accordance with proximity of the device to a planned trajectory for the device and/or to anatomical structures of the patient (see Silverstein et al. paragraph 227; In addition, the system can further be operated so as to confirm the location of the needle tip in the patient's body and prevent undesired contact with particular anatomical or artificial structures.).

As per Claim 25, Silverstein et al. teaches a medical system, comprising: 
--a speaker (see Silverstein et al. paragraphs 112; aural information, such as beeps, tones, etc., can also be employed); and
-- at least one processor (see Silverstein et al. paragraph 126; processor 22) programmed to:
-- receive patient-specific data of a patient, the patient-specific data including at least one of: 1) image and/or map data; and 2) physiological data (see Silverstein et al. paragraph 100; ECG signal);
-- visually display at least some of the patient-specific data to a user of the medical system on a monitor (see Silverstein et al. paragraphs 111-112 and Figure 4 image 90 & 92); and;
--modulate an audio signal output by the speaker to convey data to the user, the audio signal (see Silverstein et al. paragraphs 112 and 271; In addition to the visual display 30, aural information, such as beeps, tones, etc., can also be employed by the system 10 to assist the clinician during catheter placement).
Silverstein et al. fails to teach:
-- modulated based on at a first parameter extracted from the patient-specific data.
Hanson et al. teaches modulated RF signals emitted within the RF enclosure are recorded by the MR apparatus and can subsequently be extracted from the MR images or spectra (see Hanson et al. paragraphs 72, 131 [e.g. parameters], 136 and 188).


As per Claim 26, Silverstein et al. and Hanson et al. further teach a medical system according to claim 25, wherein the at least one processor is further programmed to:
--display a selected slice of an image and/or map of the patient-specific data (see Silverstein et al. paragraph 279; in one embodiment, the rigid medical device tracking system can be used with imaging technologies that produce surgical maps and measurements.  In such cases, the representative tracking information of a rigid medical device is linked with the surgical maps and measurement information in images that are output to a display device.);
--wherein a base frequency of the audio signal output by the speaker is modulated in accordance with change in position from a previously selected slice to a currently selected slice (see Silverstein et al. paragraphs 112 and 271; In addition to the visual display 30, aural information, such as beeps, tones, etc., can also be employed by the system 10 to assist the clinician during catheter placement).
The obviousness of combining the teachings of Silverstein et al. and Hanson et al. are discussed in the rejection of claim 25, and incorporated herein.

As per Claim 27, Silverstein et al. and Hanson et al. further teach a medical system according to claim 26, wherein, the at least one processor is further programmed to:
--determine a position of the device within the patient (see Silverstein et al. paragraph 227; In addition, the system can further be operated so as to confirm the location of the needle tip in the patient's body and prevent undesired contact with particular anatomical or artificial structures.); and
--wherein a pitch of the audio signal output by the speaker is modulated in accordance with proximity of the device to a planned trajectory for the device and/or to anatomical structures of the patient (see Silverstein et al. paragraph 227; In addition, the system can further be operated so as to confirm the 
The obviousness of combining the teachings of Silverstein et al. and Hanson et al. are discussed in the rejection of claim 25, and incorporated herein.

Claims 10-11 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. Pub. No. US 2012/0143029 in view of Zagorchev et al. Pub. No.: US 2013/0066189.

As per Claim 10, Silverstein et al. teaches a non-transitory computer medium carrying, software which controls one or more processors to perform a medical method comprising:
--at least one processor (see Silverstein et al. paragraph 126; processor 22) programmed to:
--receive image and/or map data of a patient (see Silverstein et al. paragraph 29);
--visually display at least a portion of the image and/or map data on a monitor (see Silverstein et al. paragraph 111 image 90 & 92);
--frequency modulating an aural signal to convey data relating to image and/or map data to a user using the sense of sound, the frequency modulating including modulating a pitch of the aural signal being modulated based on the quantitative data (see Silverstein et al. paragraphs 15 (modulators), 112, 187 and 271; In addition to the visual display 30, aural information, such as beeps, tones, etc., can also be employed by the system 10 to assist the clinician during catheter placement). Examiner interprets that the aural tones are comparable to modulating aural pitch based on clinician’s catheter placement/dimension of motion.
Silverstein et al. does not teach quantitative data.
Zagorchev et al. teaches a method 200 according to an exemplary embodiment in which the system 100 compares a 3D patient segmentation of a brain structures of interest to a normative dataset including quantitative information corresponding to the same structure obtained from a group of control patients (see Zagorchev et al. paragraphs 13).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Zagorchev et al. within the 

As per Claim 11, Silverstein et al. and Zagorchev et al. further teach the non-transitory computer medium according to claim 10, wherein the quantitative data comprises a volume of a region of the image or map data (see Zagorchev et al. paragraphs 13) and the frequency modulating comprises modulating the pitch of the aural signal in accordance with the volume of the region (see Silverstein et al. paragraphs 15 (modulators), 112, 187 and 271).
The obviousness of combining the teachings of Silverstein et al. and Zagorchev et al. are discussed in the rejection of claim 10, and incorporated herein.

As per Claim 21, Silverstein et al. and Hanson et al. further teach a non-transitory computer readable medium according to claim 10, wherein the quantitative data comprises a density of a region of the image or map data (see Zagorchev et al. paragraphs 13) and the frequency modulating comprises modulating the pitch of the aural signal in accordance with the density of the region (see Silverstein et al. paragraphs 15 (modulators), 112, 187 and 271).
The obviousness of combining the teachings of Silverstein et al. and Zagorchev et al. are discussed in the rejection of claim 10, and incorporated herein.

As per Claim 22, Silverstein et al. and Hanson et al. further teach a non-transitory computer readable medium according to claim 10, wherein the quantitative data comprises an area of a region of the image or map data (see Zagorchev et al. paragraphs 13) and the frequency modulating comprises modulating the pitch of the aural signal in accordance with the area of the region (see Silverstein et al. paragraphs 15 (modulators), 112, 187 and 271).
The obviousness of combining the teachings of Silverstein et al. and Zagorchev et al. are discussed in the rejection of claim 10, and incorporated herein.

As per Claim 23, Silverstein et al. and Hanson et al. further teach a non-transitory computer readable medium according to claim 10, wherein the quantitative data comprises an amount of neurochemical metabolites in a region of the image or map data (see Zagorchev et al. paragraphs 13) and the frequency modulating comprises modulating the pitch of the aural signal in accordance with the amount of neurochemical metabolites in the region (see Silverstein et al. paragraphs 15 (modulators), 112, 187 and 271).
The obviousness of combining the teachings of Silverstein et al. and Zagorchev et al. are discussed in the rejection of claim 10, and incorporated herein.

As per Claim 24, Silverstein et al. and Hanson et al. further teach a non-transitory computer readable medium according to claim 10, wherein the quantitative data comprises a position coordinate of the portion of the image and/or map data that is visually displayed on the monitor (see Zagorchev et al. paragraphs 13) and the frequency modulating comprises modulating the pitch of the aural signal in accordance with the position coordinate of the portion of the image and/or map data that is visually displayed on the monitor (see Silverstein et al. paragraphs 15 (modulators), 112, 187 and 271).
The obviousness of combining the teachings of Silverstein et al. and Zagorchev et al. are discussed in the rejection of claim 10, and incorporated herein.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. and Hanson et al. as applied to claims 1-2, 4-6, 19-20 and 25-27 above, and further in view of Zagorchev et al. Pub. No.: US 2013/0066189.

As per Claim 3, Silverstein et al. and Hanson et al. fail to teach the medical system according to claim 1, wherein the at least one processor is further programmed to modulate the signal based on a second parameter is extracted from normative patient data.
Zagorchev et al. teaches a method 200 according to an exemplary embodiment in which the system 100 compares a 3D patient segmentation of a brain structures of interest to a normative dataset 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Zagorchev et al. with the systems/methods as taught by reference Silverstein et al. and Hanson et al. with the motivation of identifying individuals with psychiatric and neurological disorders before the full onset of the symptoms of the disorders could allow for early intervention strategies aimed at preventing onset altogether, thereby improving its long-term course (see Zagorchev et al. paragraph 39).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. and Hanson et al. as applied to claims 1-2, 4-6, 19-20 and 25-27 above, and further in view of Miller US 2009/0045950.

As per Claim 7,Silverstein et al. and Hanson et al. fail to teach the medical system according to claim 1, further including:
--a pattern database including one or more patterns, each of the patterns defining a signal;
--a rule database including one or more rules, each of the rules linking one or more of the patterns to an event; and,
--a rules engine implemented by the at least one processor, the rules engine instantiating at least one of the rules to modulate the signal.
Miller teaches an Emergent Information Database Management System (EIDBMS) includes a data database 702 and a rules database 704.  Rules from rules database 704 are applied to data in database 702 to generate data patterns that are stored in data pattern database 706 (see Miller paragraph 101 and Figure 7). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems as taught by reference Miller with the system/method as taught by references Silverstein et al. and Hanson et al. with the motivation of providing multi-dimensional, 

As per Claim 8, Silverstein et al., Hanson et al. and Miller teach the medical system according to claim 7, wherein one of the rules links a sequence of a plurality of the patterns to an event (see Miller paragraph 101 and Figure 7).
The obviousness of combining the teachings of Silverstein et al., Hanson et al. and Miller are discussed in the rejection of claim 7, and incorporated herein.

	As per Claim 9, Silverstein et al., Hanson et al. and Miller teach the medical system according to claim 7, wherein one the rules loops the patterns of the rule (see Miller paragraph 101 and Figure 7).
The obviousness of combining the teachings of Silverstein et al., Hanson et al. and Miller are discussed in the rejection of claim 7, and incorporated herein.

Response to Arguments
Applicant’s arguments filed October 9, 2009 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Independent claims 1 and 25 are amended to remove features related to option (2). That is, these claims do not require information (e.g., audio information) related to a position of a displayed slice of an image and/or map of the patient-specific data. These claims are directed to modulating the signal based on at least (1) a first parameter extracted from the patient-specific data, which is not disclosed in either Silverstein or Lehmann.
(2) At best, this disclosure contemplates aural signals such as issuing a warning beeps or tones. It does not disclose, or fairly suggest (per amended claim 10) frequency modulating an aural signal to convey quantitative data relating to the image and/or map data to a user using the sense of sound, the frequency modulating including modulating a pitch of the aural signal being modulated based on the quantitative data.

Applicant's arguments, filed on January 21, 2020 with respect to arguments in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1, 10-11, 20-25 and 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130066189 A1 to Zagorchev et al.: A method for identifying an abnormality of an anatomical structure by comprising segmenting, using a processor, the anatomical structure imaged in a volumetric image of a plurality of control patients to produce a control segmentation of the anatomical structures of each of the control patients, obtaining a normative dataset by extracting a statistical representation of a morphology of the control segmentations, segmenting the anatomical structure of a patient being analyzed for abnormalities to produce a patient segmentation, and comparing the patient segmentation to the normative dataset obtained from the control segmentations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626